Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: Plaintiff’s proof made out a prima facie ease. The question whether plaintiff was guilty of negligence contributing to the accident because his motorcycle with passenger truck attached was being operated with but one headlight in violation of section 43 of the Vehicle and Traffic Law, was one of fact for the jury. (Lewis v. Rowland, 225 App. Div. 25; Martin v. Herzog, 228 N. Y. 164.) All concur. (The judgment dismisses the complaint in an automobile negligence action.) Present — Bdgcomb, Crosby, Lewis, Cunningham and Taylor, JJ.